DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
This office action is responsive to the amendment filed on 01/06/2021. As directed by the amendment: claims 1 and 19 have been amended and claims 2-18, 20-63, 68, and 69 have been cancelled. Thus, claims 1, 19, and 64-67 are presently pending in this application.
Drawings
The drawings changes were received on 01/06/2021.  These drawings are accepted.
Specification
The amendments to the specification were received on 01/06/2021.  These changes are accepted.
Response to Arguments
Applicant’s arguments, see pg. 11-12, filed 01/06/2021, with respect to the objections to the drawings have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 
Applicant’s arguments, see pg. 12, filed 01/06/2021, with respect to the objections of claims 1 and 19 have been fully considered and are persuasive.  The objections of claims 1 and 19 have been withdrawn. 
Applicant’s arguments, see pg. 12, filed 01/06/2021, with respect to the rejection of claims 43, 68, and 69 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 43, 68, and 69 under 35 U.S.C. 112 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julie A. McConihay on 01/14/2021.
The application has been amended as follows: 
IN THE CLAIMS: The claims filed 01/06/2021 have been amended as follows (note that any unlisted claim remain as filed on 01/06/2021):
In claim 1, line 23, deleted “or” and inserted -- and -- after “i) at least one of the first end portion, the second end portion”.
In claim 19, line 24, deleted “or” and inserted -- and -- after “i) at least one of the first end portion, the second end portion”.
Allowable Subject Matter
Claims 1, 19, and 64-67 are allowed. See reasons for allowance in final rejection mailed 07/07/2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771